Citation Nr: 9908133	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-03 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, J.S.


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



REMAND

The veteran had active duty for training from October 1960 to 
April 1961.  He had subsequent National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above noted claim.

The veteran testified at a personal hearing held before an 
Alternate Hearing Officer in July 1997.  It is not clear from 
the veteran's testimony exactly when he first experienced the 
symptoms of his myocardial infarction.  He testified that he 
was ordered to undergo a physical around the same time as he 
was to report for a National Guard drill, but his testimony 
is not clear as to the date that he reported for the physical 
or the dates of the drill.  At some point during that 
physical, however, the veteran testified that he explained to 
an examiner that he was experiencing chest pains.  After the 
physical, the veteran testified that he reported back for the 
drills and that his chest pains continued.  The veteran 
further testified that he went home after the drills and 
continued to complain to J.S. about chest pains.  According 
to the veteran's testimony, after returning home he went to a 
private family physician who diagnosed the veteran as 
suffering from a heart attack.

Active military service for the purpose of determining 
service connection for a disability generally means active 
duty or "any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 C.F.R. § 3.6 (a) (1998).  
Service connection is available for injuries, and not 
diseases if sustained on inactive duty training.  See 
38 U.S.C.A. §§ 101(24), 1131 (1997); see also Brooks v. 
Brown, 5 Vet App. 484 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has explicitly ruled 
that myocardial infarction is a disease and not an injury.  
See Brooks v. Brown, 5 Vet App. 484 (1993)(holding that 
myocardial infarction suffered during inactive duty training 
is a disease not an injury for the purposes of direct service 
connection).  Thus, whether the veteran was on active duty 
for training or inactive duty training at the relevant time 
is important to his claim.  The veteran testified that he was 
on active duty for training when his heart attack occurred.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Venturella v. Gober, 11 Vet. 
App. 340, 341, (1997); Cahill v. Brown, 7 Vet. App. 232, 237 
(1994).  There has been no effort to verify the dates of all 
periods of active duty for training or inactive duty training 
in which the appellant engaged during his period in the 
National Guard, and it is particularly relevant that such 
service be verified for the time-frame in question, i.e., 
November 1995 to January 1996.  

Accordingly, in order to assure that appellate consideration 
is fully informed, the case is REMANDED for the following:

1.  Contact the appellant's National 
Guard unit, or any other appropriate 
source, and request verification of all 
dates of service, including active duty, 
active duty for training, and inactive 
duty.  In particular, any periods of 
active duty for training or inactive 
duty training from November 1995 through 
January 1996 should be verified.  All 
efforts and legible copies of all 
responses are to be associated with the 
claims folder.

2.  Thereafter, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.

Thereafter, if the decision remains adverse to the veteran, 
he and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable period of 
time to respond thereto.  Then, the claims folder should be 
returned to the Board for further appellate consideration.  
The veteran need take no action until he is so informed.  He 
is, however, free to submit additional evidence or argument 
to the RO on remand.  Quarles v. Derwinski, 3 Vet App. 129 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


